IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                          __________________

                            No. 95-20350
                          Summary Calendar
                         __________________

                          BETTE SUE VIETH,

                                        Plaintiff-Appellant,

                               versus

                 EXXON CORPORATION, doing business as
               EXXON COMPANY UNITED STATES OF AMERICA,

                                        Defendant-Appellee,


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-94-450
                        - - - - - - - - - -
                         December 14, 1995
Before JOHNSON, DUHÉ, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Bette Sue Vieth appeals from the district court’s entry of

summary judgment in favor of defendant Exxon Corporation in her

suit under the Age Discrimination in Employment Act (“ADEA”).

Vieth contends that the district court erred by granting the

defendant’s motion for summary judgment because genuine issues of

material fact existed with regard to Exxon’s state of mind and

motive for “papering” Vieth’s file with unfavorable material.

Because Vieth failed to establish the existence of a genuine issue


     1
       Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession.” Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                              No. 95-20350
                                   -2-

of   material   fact   with   regard   to   whether   Exxon’s   proffered

explanation for Vieth’s termination was pretextual, the district

court did not err by granting Exxon’s motion for summary judgment.

See Amburgey v. Corhart Refractories Corp., 936 F.2d 805, 812-13

(5th Cir. 1991).

AFFIRMED.